Exhibit 10.1

 

Amendment No. 3

to

2001 Stock Option, Deferred Stock and Restricted Stock Plan

 

Pursuant to Section 7 of the Impac Mortgage Holdings, Inc. 2001 Stock Option,
Deferred Stock and Restricted Stock Plan (the “Plan”), the Plan is hereby
amended, effective as of January 1, 2008, as follows:

 

1. Section 5(j) of the Plan is amended is amended in its entirety as follows:

 

(j) Annual Limit on Awards.    The aggregate maximum number of shares of Stock
underlying Awards granted to any single Eligible Employee during any fiscal year
shall not exceed 5,000,000 shares (subject to adjustment from time to time in
accordance with the terms of this Plan).

 

2. Section 6 is amended by adding a new subsection (e) as follows:

 

(e)  Performance-Based Awards.    With respect to performance-based Awards of
Deferred Stock or Restricted Stock granted under this Section 6 which are
intended to qualify as “performance-based compensation” for purposes of
Section 162(m) of the Code and the regulations thereunder, performance targets
will consist of specified levels of one or more of the following (in absolute
terms or relative to one or more other companies or indices): operating income,
net earnings, net interest income, net interest margin and adjusted net interest
margin, return on stockholders’ equity, return on investment, return on invested
assets, stock price appreciation, earnings before interest, taxes, depreciation
and amortization, cash flow, sales growth, margin improvement, income before
taxes (“IBT”), IBT margin, estimated taxable income, working capital
performance, earnings per share, growth in earnings per share, expense targets,
productivity targets or ratios, portfolio quality (credit or otherwise),
attainment of specific milestones in connection with strategic initiatives.

 

To record the adoption of this Amendment No. 3 to the 2001 Stock Option,
Deferred Stock and Restricted Stock Plan, Impac Mortgage Holdings, Inc. has
caused this amendment to be executed this 10th day of July, 2009.

 

 

IMPAC MORTGAGE HOLDINGS, INC.

 

 

 

 

 

 

 

By:

/s/ Ronald M. Morrison

 

Title:

Executive Vice President

 

--------------------------------------------------------------------------------